DETAILED ACTION
This office action is response to a communication made on 11/12/2020.
Claims 3, 10 and 17 are canceled.
Claims 1, 4-5, 8, 11-12, 15 and 18-19 are currently amended. 
Claims 1-2, 4-9, 11-16 and 18-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant: Applicant arguments, see remark on page 6-7, filed 11/12/2020, applicant argues that, “the applicant has amended independent claims 1 and 15 to recite the limitation of “classifying, by the computing device, at least one obfuscated transport stream packet together comprising a video frame, as a first video frame in the video data stream.” Independent claim 8 has been similarly amended to recite a computing device configured to “classify at least one obfuscated transport stream packet together comprising a vide frame, as a first video frame in the video data stream.” Tang not only fails to disclose this step, but teaches against it, as the disclosure relied upon by the Examine indicates that experimentation shows that such correct classification does not occur with obfuscated transport stream packets. 

Examiner: Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. Examiner respectfully disagree. Tang teaches classifying, by the computing device, at least one obfuscated transport stream packet together comprising a video frame, as a first video frame in the 
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  Examiner can’t read “ “classifying, …, at least one obfuscated transport packet together comprising a video frame”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claims 1, 8 and 15 , lines 5-6, 6-7, and 5-6 states, “classifying, by the computing device, at least one obfuscated transport stream packet together comprising a video frame, as a first video frame in the video data stream”. Nowhere in the original specification are the underlined statements found. The specification in paragraph 0019 states, “Each TS packet may contain obfuscated video data, but may vary in size”. The specification teaches Each TS packet may contain obfuscated video data with no mention of classification of a video frame. 
Dependent claims 2, 4-7, 9, 11-14, 16 and 18-20 are dependent from independent claims 1, 8 and 15. Therefore dependent claims are rejected because of the rationale.

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 and 15, lines 5-6, 6-7, and 5-6 states, “classifying… at least one obfuscated transport packet together comprising a video frame”. There are grammatical issues and examiner not 
Dependent claims 2, 4-7, 9, 11-14, 16 and 18-20 are dependent from independent claims 1, 8 and 15. Therefore dependent claims are rejected because of the rationale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13, 15 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2016/0366107), hereinafter “Tang” in view of Mohan (US 2009/0144596), and further in view of Stattenfield (US 2007/0136741). Tang cited in applicant IDS filed 02/22/2019.

With respect to claim 1, Tang discloses a method for identifying video frames in an encoded or encrypted video stream without performing full decoding or decryption (¶0071, i.e. the effectiveness of obfuscating the video data of just a single TSPacket during the construction of a H264 video frame, which may be comprised of data from tens, hundreds or thousands of TSPackets. The results show that without fully de-obfuscating the data of the entire H264 video frame, the rendering 112 will at best continuously contain non-decoded blocks), comprising:
receiving, by a receiver of a computing device (see Fig. 9, processing device such as computer, 902), a video data stream (abstract, “receiving the media stream”, ¶0055, “each TSPacket that stores 
classifying, by the computing device (see Fig. 9, processing device such as computer, 902), at least one obfuscated transport stream packet together comprising a video frame, as a first video frame in the video data stream (¶0036, i.e. each H264 video frame is a concatenation of the video data portion of one or more TSPackets, ¶0060, i.e. the concatenation of obfuscated video data from multiple TSPackets in either an odd or even H264 video frame, ¶0061, “TSPacket happens to be the first part of the video data in an H264 video frame”), wherein classification of the first video frame includes
registering, by the computing device (see Fig. 9, processing device such as computer, 902), a last checked position at the start of the video data stream (¶0094, “a link list (i.e. registering) of the data structure (Obj_Position, Obj_Length) to manage all the obfuscated locations. The link list is sorted by the Obj_Position, i.e., the smallest Obj_Position will be the first element in the link list.”¶0115, “The player 100 will keep track of the location (i.e. last check position) of the start position of the obfuscation and the length (in bytes) of the obfuscation using the data structure (Obj_Position, Obj_Length)”,


Tang teaches each H264 video frame is a concatenation of the video data portion of one or more TSPackets, see ¶0036. However, Tang remain silent on examining, by the computing device, bytes in a next transport stream packet of the plurality of transport stream packets to identify a predetermined pattern indicating a network abstraction layer (NAL) unit, repeating, by the computing device, the examining step until two transport stream packets have been identified that include an NAL 

Mohan discloses examining, by the computing device, bytes in a next transport stream packet of the plurality of transport stream packets to identify a predetermined pattern indicating a network abstraction layer (NAL) unit (¶0040, “Parsing may include identification of the start of each transmitted unit (termed a Network Abstract Layer unit or NAL unit in H.264) by locating the start code of each NAL unit.”, ¶0054, “Header 210 may include information specifying the type of slice (Slice Type, which determines the pattern of blocks selected for the slice)”);
repeating, by the computing device, the examining step until two transport stream packets have been identified that include an NAL unit (¶0069, “each NAL unit may span multiple transport packets (e.g., IP packets) or multiple NAL units can be contained in the same transport packet”, ¶0075, “Control then passes back to step 310, and the operations of the flowchart may be repeated for the next NAL unit.”);
identifying, by the computing device, a video frame based on a position of the NAL unit identified in the two transport stream packets (¶0041, “Processing block 190 may determine the portions of the received bit stream which represent image data (typically in the form of encoded and compressed macro-blocks), as against various other parameters such as headers and NAL units not containing video data, and Processing block 190 received reconstructed image frames from frame buffer 175 via path 179, and provides the image frames to display 195 for display ”); 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tang’s system with examining bytes in a next transport stream packet of the 

However, Tang in view of Mohan remain silent on repeating, by the computing device, the classifying step for a plurality of additional video frames in the video data stream.

Stattenfield discloses repeating, by the computing device, the classifying step for a plurality of additional video frames in the video data stream (¶0029, “to identify the repeating content, a sequence of the segments having a predetermined length, e.g. 3 to 5 video frames, may be required. In an embodiment, the sequence of the video frames identified as the repeating content, has at least three consecutive matching video frames”).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tang’s in view of Mohan’s system with repeating the detecting step for a plurality of additional video frames in the video data stream of Stattenfield, in order to detect accurately and process a repeating portion in a streaming content (Stattenfield).

For claim 8, it is a system claim corresponding to the method of claim 1. Therefore claim 8 is rejected under the same ground as claim 1. 

For claim 15, it is 1 non-transitory computer readable media claim corresponding to the method of claim 1. Therefore claim 15 is rejected under the same ground as claim 1. 



With respect to claims 6, 13 and 20, Tang in view of Mohan, and further in view of Stattenfield disclose the method of claim 5, wherein extracting the identified video frame includes transmitting, by a transmitter of the computing device, the identified video frame to a demuxer (Tang, ¶0095, “After formation of each H264 video frame, the demuxer 108 will process the current H264 video frame to determine the exact start and end position of the Caption Data, and extract the Caption Data”.


Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Mohan in view of Stattenfield, and further in view of Garcia et al. (US 2010/0211859), hereinafter “Garcia”.

With respect to claims 2, 9 and 16, Tang in view of Mohan, and further in view of Stattenfield disclose the method of claim 1, however, Tang in view of Mohan, and further in view of Stattenfield remain silent on wherein each transport stream packet includes a data alignment indicator bit indicating that the transport stream packet is unaligned.
Garcia discloses wherein each transport stream packet includes a data alignment indicator bit indicating that the transport stream packet is unaligned (¶0059, “Once a data frame is found, the detector 406 provides the trigger subsystem 500 with a number of indicators regarding the frame. Some 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tang’s in view of Mohan’, and further in view of Stattenfield’s system with a data alignment indicator bit indicating that the transport stream packet is unaligned of Garcia, in order to enable repositioning designated portions of data carried within a data stream, so as to facilitate processing of the data stream in an effective and efficient manner (Garcia).

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Mohan in view of Stattenfield, and further in view of Barness et al. (US 20160044346), hereinafter “Barness”.

With respect to claims 4, 11 and 18, Tang in view of Mohan, and further in view of Stattenfield disclose the method of claim 1, Tang teaches “the effectiveness of obfuscating the video data of just a single TSPacket during the construction of a H264 video frame, which may be comprised of data from tens, hundreds or thousands of TSPackets. The results show that without fully de-obfuscating the data of the entire H264 video frame, the rendering 112 will at best continuously contain non-decoded blocks”, see ¶0071. However, Tang in view Mohan, and further in view of Stattenfield remain silent on wherein the bytes in the next transport stream packet are examined without decoding or decrypting the video data stream.

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tang’s in view of Mohan’, and further in view of Stattenfield system with wherein the bytes in the next transport stream packet are examined without decoding or decrypting the video data stream of Barness, in order to improve by encrypting a portion of multiple tiles within a frame to render more of the frame unrecoverable without decrypting the encrypted portions (Barness). 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Mohan in view of Stattenfield, and further in view of Perry et al. (US 20100306813), hereinafter “Perry”.

With respect to claims 7 and 14, Tang in view of Mohan, and further in view of Stattenfield disclose the method of claim 5, however, Tang in view of Mohan, and further in view of Stattenfield remain silent on wherein extraction of the identified video frame is performed by a plug-in of a browser application program executed by the computing device.

Perry discloses wherein extraction of the identified video frame is performed by a plug-in of a browser application program executed by the computing device (¶0090, “the software agent provided in Provide Agent Step 305 includes a browser plug-in, see ¶0144-¶0145”.
. 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458